Citation Nr: 1103967	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-01 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUE

Entitlement to service connection for disability due to left hand 
and thumb injury.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.  
He also had service in a reserve component from May 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision, by the 
Louisville, Kentucky, RO, which denied the Veteran's attempt to 
reopen a claim of entitlement to service connection for residuals 
of a left hand and thumb injury.  

On December 9, 2009, the Veteran and his wife appeared and 
offered testimony at a Board hearing.  A transcript of that 
hearing is of record.  

In a March 2010 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim of 
entitlement to service connection for residuals of a left hand 
and thumb injury.  The Board then remanded the case for 
additional development of the record and a de novo review of the 
evidence.  Following the requested development, a supplemental 
statement of the case (SSOC) was issued in August 2010.  

In March 2010, the Board also reopened a claim for service 
connection for residuals of a head injury with headaches, and 
remanded that claim for further development.  Subsequently, in 
August 2010, the Appeals Management Center (AMC) granted service 
connection for residuals of a head injury with headaches.  This 
grant of service connection constituted a full grant of the 
benefit sought, satisfying the appeal; as such, that issue is no 
longer before the Board.  


FINDING OF FACT

The Veteran does not have a left hand or thumb disorder that is 
related to his military service.  


CONCLUSION OF LAW

The Veteran does not have a left hand or thumb disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2008 from the RO to the Veteran, which was 
issued prior to the RO decision in December 2008.  An additional 
letter was issued in April 2000.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

As noted above, VCAA notification pre-dated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, to whatever extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no reason to delay by remanding 
the case for further notice because the Veteran was informed in 
accordance with Dingess in June 2008.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence. It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded VA examinations on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded to the Veteran are adequate.  
Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by a medical professional who 
reviewed the medical records, solicited history from the Veteran, 
examined the Veteran, and provided opinions pertinent to the 
issue decided herein.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Background

At the time of the Veteran's entry examination in October 1969, 
clinical evaluation of the upper extremities was reported as 
normal.  The service treatment reports (STRs) indicate that the 
Veteran was seen in March 1972 with complaints of pain in the 
neck, back, and head, which started after being involved in an 
automobile accident the previous day.  The impression was 
multiple contusions.  On the occasion of his separation 
examination in April 1972, clinical evaluation of the upper 
extremities was reported as normal.  The STRs were negative for 
any findings of a left hand injury or any evidence of an incident 
that may have caused a left hand or thumb injury.  

The Veteran's initial claim for service connection (VA Form 21-
526) was received in November 1990; at that time, the Veteran 
claimed service connection for residuals of a shrapnel wound of 
the left hand, and hearing loss.  In conjunction with his claim, 
the Veteran was afforded a VA examination in December 1990.  
Examination revealed various scars on the left hand, secondary to 
shrapnel wounds.  X-rays of the left hand showed small minute 
metallic fragment at the second interphalangeal metacarpal space; 
all other extremities had full range of motion without pain or 
limitation.  A neurological consultation was also conducted; at 
that time, the Veteran reported a history of a superficial 
operation to remove shrapnel from his fingers during service.  
The pertinent diagnosis was shrapnel wound, left hand.  

In a statement in support of claim (VA Form 21-4138), dated in 
November 2004, the Veteran indicated that he sustained shrapnel 
wounds of the left hand while in Cambodia in 1970.  

VA progress notes dated from December 1995 through August 2008 do 
not reflect any clinical findings of or treatment for residuals 
of a left hand or thumb injury.  

During a clinical visit in September 2008, the Veteran reported 
left thumb pain when applying pressure.  On examination, there 
was tenderness to palpation of the left first metacarpal 
phalangeal joint.  No pertinent diagnosis was noted.  

The Veteran underwent a neurological evaluation for his claimed 
left hand disorder in November 2008.  It was noted that the 
discharge examination made no mention of any joint issues; his 
reenlistment examination, dated in March 1973, also made no 
mention of any joint issues.  The Veteran reported being 
hospitalized in Vietnam in June or July 1970; he stated that he 
had shrapnel in his left hand while in Cambodia and was medi-
vaced to the hospital.  The Veteran stated that he did not recall 
what type of treatment he received; he just woke up and his hand 
was bandaged.  The Veteran complained of constant moderate pain 
in the left thumb; he stated that when he has increased pain he 
drops objects.  Following an evaluation, the Veteran was 
diagnosed with left hand/thumb strain.  The examiner stated that 
there did not appear to be any documented chronic issue involving 
Veteran's left thumb, which he contends began while he was in the 
military.  Therefore, the examiner concluded that the Veteran's 
current complaint in the left hand was not caused by or the 
result of the combat event.  

VA progress notes dated from December 2008 through March 2009 are 
completely silent with respect to any complaints or clinical 
findings of residuals of left hand or thumb injury.  Received in 
August 2009 were VA progress notes dated from June 2009 through 
August 2009.  The Veteran was seen for a follow-up evaluation in 
August 2009, at which time he complained of numbness in the left 
thumb.  No pertinent diagnosis was noted.  

At his personal hearing in December 2009, the Veteran related 
that he was with the 11th Armored Cavalry.  The Veteran indicated 
that he was in an armored personnel carrier when the tank was 
blown out from under them; it was then that he suffered an injury 
to his left hand.  The Veteran reported that several of the men 
in the tank were killed.  The Veteran stated that he was blown 
back into the tank and was medi-vaced out; he recalled coming to 
and noticing that his hand was wrapped.  He was told that he had 
shrapnel in his thumb.  The Veteran maintained that he was in 
only one motor vehicle accident in service in 1972.  He insisted 
that it was his son that was in car accidents in the 1990s and 
2000.  The Veteran testified that he suffered an injury to his 
left thumb as a result of the incident in the armored personnel 
carrier.  

The Veteran was afforded another VA examination in April 2010.  
At that time, the Veteran reported that he sustained an injury to 
his left thumb during a mortar attack in Cambodia; he stated that 
he was hit with shrapnel in his left hand and thumb.  The Veteran 
indicated that he was medi-vaced and did not remember the type of 
treatment he received because he was unconscious; he stated that 
he just woke up and saw a bandage around his whole left hand.  
The Veteran complained of constant throbbing pain in his left 
thumb and noted that he drops objects when the pain intensifies; 
he stated that he loses grip strength in the left hand when the 
pain gets severe.  The Veteran reported a flare-up of pain in his 
left hand about once a week depending on the activities.  He 
stated that, during flare-ups, he loses the grip in his left hand 
and drops objects and is unable to squeeze with his left hand.  
Following an evaluation, the pertinent diagnosis was left hand 
and thumb strain.  The examiner stated, based on the information 
in the Veteran's discharge examination in April 1972 and his 
reenlistment physical examination of March 1973, there were no 
joint or left hand/thumb issues mentioned, which means that 
either the injury resolved or it never occurred.  Consequently, 
the examiner opined that the Veteran's current left hand/thumb 
condition was less likely than not caused by injuries sustained 
while he was in the service.  

VA progress notes dated from December 2009 through August 2010 do 
not reflect any clinical findings of or treatment for a left hand 
or thumb problem.  

III.  Analysis

Service connection may be awarded for a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C.A. § 1110.  To 
establish compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  "Reasonable doubt" is one which exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

Based on the record, the Board finds that service connection for 
disability due to a left hand or thumb injury is not warranted.  
The service treatment records contain no evidence of an injury of 
the left hand or thumb during service.  This might well be 
accounted for by the combat circumstances in which the Veteran 
served, and the Board does not question that the injury in fact 
occurred.  38 U.S.C.A. § 1154.  However, the record indicates 
that any problem he may have had due to the in-service injury 
resolved.  His separation examination and an examination for 
reserve service, both of which were conducted after the injury, 
showed that he had no problem.  The first objective clinical 
documentation of any problem is not shown until December 1990, 
some 18 years after separation from active service.  In addition, 
there is no competent evidence indicating that there is a 
relationship between the Veteran's current left hand and thumb 
strain and active military service.  Rather, following the March 
2010 VA examination, the examiner opined that the Veteran's 
current left hand/thumb condition was less likely than not caused 
by the injury sustained while the Veteran was in military 
service.  As the VA examiner explained, the reasons for his 
conclusions were based on an accurate characterization of the 
evidence, including the Veteran's statements.  His opinion is 
therefore entitled to substantial probative weight, and stands 
uncontradicted by any other medical opinion evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning).  The Board also finds that this specific and 
probative statement of a trained medical professional outweighs 
the lay assertions of the Veteran as to the etiology of his 
current strain.  Moreover, the VA opinion is supported by a 
previous opinion in November 2008, at which time a VA examiner 
concluded that the Veteran's current complaints in the left hand 
were not caused by or the result of his combat event.  

For the reasons provided above, the evidence in this case 
preponderates against the Veteran's claim for service connection 
for disability of the left hand and thumb due to injury.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. § 5107.  


ORDER

Service connection for disability of the left hand or thumb due 
to injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


